DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Daas et al. (US Publication 2013/0334159 A1) and Willim (US Publication 2008/0173605 A1) are considered the closest prior art references to the invention of independent claim 1.

Claim 1 claims:
A foldable truss boom section comprising:

two chords that do not intersect with each other;

at least two slideways fixedly disposed on each of the two chords, wherein each of the at least two slideways has at least two slideway fixing points; and

at least two long web members connecting the two chords,

wherein each of the at least two long web members has at least one sliding end which is slidable along the slideway and connected to the slideway at one of the at least two slideway fixing points, so that a cross-section state of the truss boom section is changeable.

Neither Daas et al. nor Willim (considered the prior art of record) disclose nor would be obvious to the limitations of 1) “at least two slideways fixedly disposed on each of the two chords, wherein each of the at least two slideways has at least two slideway fixing points” and 2) “wherein each of the at least two long web members has at least one sliding end which is slidable along the slideway and connected to the slideway at one of the at least two slideway fixing points, so that a cross-section state of the truss boom section is changeable”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/